Citation Nr: 0001095	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to May 1952 
and from June 1954 to May 1957.  He died on August [redacted], 
1996, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1996; his Certificate 
of Death lists arteriosclerotic heart disease as the immediate 
cause of death, with lung cancer and chronic obstructive 
pulmonary disease (COPD) listed as underlying causes of 
death.

2.  At the time of the veteran's death, service connection 
was in effect for a stenosed right upper lobe bronchus, 
manifested by a pulmonary hemorrhage, evaluated as 30 percent 
disabling.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and either service or a 
service-connected disorder.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
see also 38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (regarding the grant of entitlement to 
service connection for disabilities incurred or aggravated as 
a result of a service-connected disability).  Also, 
entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. 
§ 1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  A veteran's 
death will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (1999).  The principal cause 
of death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (1999).

Additionally, as the veteran's DD Form 214 indicates that he 
received the Combat Medical Badge, the Board would point out 
that 38 U.S.C.A. § 1154(b) (West 1991) provides that, in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1999).  The Board would point out, 
however, that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such a disability and service.  See also Caluza 
v. Brown, 7 Vet. App. at 507. 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The veteran's Certificate of Death indicates that he died on 
August [redacted], 1996.  The immediate cause of his death was 
arteriosclerotic heart disease, and the approximate interval 
between onset and death was noted to be "years."  The 
Certificate of Death also lists lung cancer, with an onset 
two years prior; and COPD, with an approximate interval 
between onset and death noted to be "years," as underlying 
causes of death.  No other significant conditions were noted 
in the Certificate of Death.  The place of death was Auburn 
Memorial Hospital in Auburn, New York, and no autopsy was 
performed.  At the time of the veteran's death, service 
connection was in effect for a stenosed right upper lobe 
bronchus, manifested by a pulmonary hemorrhage, with a 30 
percent evaluation assigned.

In this case, the Board observes that the appellant has 
argued that the veteran's service-connected disability 
affected both his overall condition following his heart 
attack and the type of treatment he received for medical 
problems.  These contentions are noted his her Substantive 
Appeal, received by the RO in February 1998.

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that his service medical 
records reflect that he was treated for bronchial asthma in 
August 1948 and March 1951, during his first period of 
service.  However, his April 1952 separation examination 
contains no information regarding respiratory disorders, 
apart from a notation of slight septal deviation.  During his 
second period of service, the veteran was treated for 
pneumonia of the right lower lobe in September and October of 
1955 and was diagnosed with hemoptysis of the right lung in 
December 1956 and with a pulmonary hemorrhage in January 
1957.  The report of the veteran's April 1957 separation 
examination contains a diagnosis of hemoptysis of the right 
lung, and chest x-rays from that date revealed multiple 
radio-opaque densities of the right upper and lower fields 
and the left lower field, noted to most likely be the 
residuals of a dye from a previous bronchogram.  This 
examination report also contains notations of bleeding of the 
right upper lobe, chest pain, and episodes following even a 
slight cough.  However, the examination report also indicates 
that the veteran had not been treated for asthma in the past 
three years.  

Post-service VA records indicate respiratory treatment on 
several occasions.  A July 1957 VA examination report 
contains diagnoses of a history of a pulmonary hemorrhage and 
a stenosed right upper lobe bronchus, both of unknown 
etiology.  Similarly, the report of a November 1960 VA 
examination contains a diagnosis of stenosis of the right 
upper lobe.  The report of a VA hospitalization from January 
to February of 1977 indicates that the veteran was treated 
for right upper lobe pneumonia, with purulent drainage into 
the bullous cavity.  Symptoms noted in this hospital report 
include increased shortness of breath and dyspnea on 
exertion, and chest x-rays revealed a fairly large bullous 
cavity filled with fluid material, a definite air fluid level 
in the right middle lobe, and an area of pneumonic 
consolidation in the lower segments of the right upper lobe.  
However, the heart was not enlarged, and this report contains 
no evidence suggesting that the veteran had developed either 
lung cancer or COPD at the time of this hospitalization.

The veteran was hospitalized at Auburn Memorial Hospital in 
June 1995 for shortness of breath and a cough.  A history of 
both COPD with bronchitis and a February 1993 myocardial 
infarction was noted in the report of this hospitalization.  
A June 1995 computerized tomography (CT) scan of the chest 
and a July 1995 bronchoscopy revealed lung cancer diffusely 
involving the right lower lobe and right middle lobe. 

Subsequently, the veteran was hospitalized at this same 
facility in February 1996 for a right-sided nonhemorrhagic 
cerebral infarct, with left-sided paralysis.  Chest x-rays, 
dated in February 1996, revealed an increased density in the 
right lower lobe and interval development of a two centimeter 
pulmonary nodule in the left lower lobe which was suspicious 
for a metastatic nodule.  X-rays dated in March 1996 revealed 
significant clearing of the right lower lobe pneumonia.  
There was residual consolidation to the right hilum and 
surrounding the right lower lobe pulmonary artery, but it was 
unclear whether this represented pneumonia or a tumor.  Also, 
there was scarring in the left lower lobe and right upper 
lobe, with bullous formation in the right upper lobe.  A 
second set of chest x-rays from March 1996 revealed a large 
and irregularly shaped pleural-based parenchymal mass within 
the right lower lobe and severe COPD with scattered fibrosis 
in both lungs.  

An August 1996 report from Auburn Memorial Hospital indicates 
that the veteran was admitted for weakness and shortness of 
breath.  Admitting diagnoses included dehydration, lung 
cancer with metastasis, an old cerebrovascular attack (CVA), 
and arteriosclerotic heart disease.  A physical examination 
revealed blood pressure of 118/70 and a pulse of 72, while an 
electrocardiogram (EKG) revealed a heart rate of about 146, 
with sinus cardia versus atrial flutter.  A chest x-ray 
revealed some abnormal opacity in the right perihilar area, 
possibly tumor versus pneumonia, that was somewhat improved 
in comparison to a past chest x-ray.  A repeat chest x-ray 
showed that this lesion persisted.  Increasing wheezing was 
noted.  The examining physician indicated that the veteran's 
physical condition deteriorated slowly and did not respond at 
the very beginning.  The veteran was given a do not 
resuscitate (DNR) status.  When the veteran deteriorated with 
tachycardia, his family did not want to do any further 
intensive treatment and asked for comfort care; he died 
peacefully on August [redacted], 1996.

Having reviewed the relevant evidence of record, the Board 
acknowledges that the fact that the veteran was service-
connected for a right upper lobe disability and was treated 
for COPD and lung cancer at the time of his death might lead 
a layperson to conclude that these disabilities were related, 
and the Board is empathetic with the appellant in view of the 
death of her husband, who served his country in combat during 
the Korean Conflict.  Nonetheless, the Board finds that the 
claims file contains no competent medical evidence 
establishing any relationship between the cause of the 
veteran's death and either service or a service-connected 
disability.  In other words, there is no evidence linking the 
immediate and underlying causes of the veteran's death to any 
incident of service or to his service-connected right upper 
lobe disability.

Indeed, the lay contentions of the appellant, noted above, 
constitute the only evidence of record suggesting a nexus 
between the cause of the veteran's death and service.  As 
indicated above, the Board does not doubt the sincerity of 
the beliefs articulated by the appellant and is sympathetic 
with her in view of the death of the veteran.  However, the 
Board must emphasize that there is simply no medical evidence 
to support the contention that the cause of the veteran's 
death was in any way related to service or to a service-
connected disability.  As the appellant is a lay person not 
shown to possess the medical training and expertise necessary 
to render a medical opinion, her contentions, alone, are 
insufficient to render this claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").

Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to service connection for the cause of 
the veteran's death is well grounded.  Since this claim is 
not well grounded, the VA has no further duty to assist the 
appellant in developing the record to support her claim.  See 
Epps v. Gober, 126 F.3d at 1467-68 ("there is nothing in the 
text of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim").

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO in the 
appealed rating decision.  The RO denied the appellant's 
claim on its merits, while the Board has concluded that the 
claim is not well grounded.  However, the United States Court 
of Appeals for Veterans Claims has held that when an RO does 
not specifically address the question of whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the appellant 
"solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Moreover, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded.  While medical records from 
Auburn Medical Center indicate that the veteran was treated 
for a myocardial infarction in 1993, the appellant has not 
alleged, and the claims file does not otherwise suggest, that 
the records of such treatment contain information that would 
serve to render this claim well grounded.  As such, there is 
no further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the appellant of the evidence 
required to complete her application.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

